Exhibit 10.11
EMPLOYMENT AGREEMENT
     This Employment Agreement is entered into and effective this 29 th day of
June, 2008 (the “Effective Date”) between Clear Channel Broadcasting, Inc. (the
“Company”) and John Hogan (the “Employee”).
     WHEREAS, the Company and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement, which
supersedes the prior employment agreement dated February 18, 2004;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. TERM OF EMPLOYMENT. Company hereby agrees to employ Employee, and Employee
hereby agrees to be employed by Company, in accordance with the terms and
conditions of this Agreement, for the period commencing as of the Effective Date
and ending on June 29, 2013 (the “Employment Period” or “Term”). Thereafter,
beginning on June 30, 2013, the Employment Period shall be automatically
extended from year to year unless either Company or Employee gives written
notice of non-renewal on or before April 1, 2013, or annually on each April 1
thereafter, that the Employment Period shall not be extended. The term
“Employment Period” shall refer to the Employment Period if and as so extended.
If this Agreement is extended pursuant to the foregoing provisions, all terms
and conditions of this Agreement shall remain the same; provided, however, that
the terms of this Agreement may be modified in accordance with Section 18.
2. TITLE AND DUTIES. The Employee’s title is President and Chief Executive
Officer, Clear Channel Radio. The Employee will perform job duties that are
usual and customary for this position, and will perform additional services and
duties that the Company may from time to time designate that are consistent with
the usual and customary duties of this position. The Employee will report to
Mark Mays, Chief Executive Officer, Clear Channel Communications, Inc. The
Employee will devote his full working time and efforts to the business and
affairs of Clear Channel Radio.
3. COMPENSATION AND BENEFITS.
     (A) BASE SALARY. The Company will continue to pay Employee his annual base
salary through January 31, 2009. Employee is eligible for a raise after
completion of the 2008 compensation study on or about October 1, 2008.
Thereafter, Employee will be eligible for annual raises after January 31, 2009
commensurate with Company policy. All payments of base salary will be made in
installments according to the Company’s regular payroll practice, prorated
monthly or weekly where appropriate, and subject to any increases that are
determined to be appropriate by the Board or its Compensation Committee.
     (B) PERFORMANCE BONUS. No later than March 15 of each calendar year
following that in which the Performance Bonus was earned during the term,
Employee will be eligible to receive a performance bonus as set forth in the
Performance Bonus Calculation attached as “Exhibit A” to this Employment
Agreement.

1



--------------------------------------------------------------------------------



 



     (C) EMPLOYMENT BENEFIT PLANS. The Employee will be entitled to participate
in all pension, profit sharing, and other retirement plans, all incentive
compensation plans, and all group health, hospitalization and disability or
other insurance plans, paid vacation, sick leave and other employee welfare
benefit plans in which other similarly situated employees of the Company may
participate as stated in the employee guide.
     (D) EXPENSES. The Company will pay or reimburse the Employee for all normal
and reasonable travel and entertainment expenses incurred by the Employee in
connection with the Employee’s responsibilities to the Company upon submission
of proper vouchers in accordance with the Company’s expense reimbursement
policy. Any reimbursement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Employee’s right to reimbursement of any other such expense in any other taxable
year; (ii) reimbursement of the expense shall be made, if at all, not later than
the end of the calendar year following the calendar year in which the expense
was incurred; and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.
     (E) STOCK OPTIONS OR OTHER FORM OF ADDITIONAL CONSIDERATION. Employee shall
be eligible to receive Stock Options or an alternative form of additional
compensation, subject to performance criteria, input from the CEO of Clear
Channel Communications, Inc. (CCU), and approval from CCU’s Board of Directors.
In Company’s sole discretion, Company may at any time (i) alter, suspend or
discontinue its stock option grant or long term incentive compensation program
or (ii) replace the program with an alternative form of additional compensation.
4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of the
Employee’s employment with the Company, the Company will provide the Employee
with access to certain confidential information, trade secrets, and other
matters which are of a confidential or proprietary nature, including but not
limited to the Company’s customer lists, pricing information, production and
cost data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). The Company
provides on an ongoing basis such Confidential Information as the Company deems
necessary or desirable to aid the Employee in the performance of his duties. The
Employee understands and acknowledges that such Confidential Information is
confidential and proprietary, and agrees not to disclose such Confidential
Information to anyone outside the Company except to the extent that (i) the
Employee deems such disclosure or use reasonably necessary or appropriate in
connection with performing his duties on behalf of the Company; (ii) the
Employee is required by order of a court of competent jurisdiction (by subpoena
or similar process) to disclose or discuss any Confidential Information,
provided that in such case, the Employee shall promptly inform the Company of
such event, shall cooperate with the Company in attempting to obtain a
protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order; or (iii) such Confidential Information becomes generally
known to and available for use in the industries in which the Company does
business, other than as a result of any action or inaction by the Employee. The
Employee further agrees that he will not during employment and/or at any time
thereafter use such Confidential Information in competing, directly or
indirectly, with the

2



--------------------------------------------------------------------------------



 



Company. At such time as the Employee shall cease to be employed by the Company,
he will immediately turn over to the Company all Confidential Information,
including papers, documents, writings, electronically stored information, other
property, and all copies of them, provided to or created by him during the
course of his employment with the Company. This nondisclosure covenant is
binding on the Employee, as well as his heirs, successors, and legal
representatives, and will survive the termination of this Agreement for any
reason.
5. NONHIRE OF COMPANY EMPLOYEES. To further preserve the rights of the Company
pursuant to the nondisclosure covenant discussed above, and for the
consideration promised by the Company under this Agreement, during the term of
the Employee’s employment with the Company and for a period of twelve months
thereafter, regardless of the reason for termination of employment, the Employee
will not, directly or indirectly, (i) hire any current or prospective employee
of the Company, or any subsidiary or affiliate of the Company (including,
without limitation, any current or prospective employee of the Company within
the 6-month period preceding the Employee’s last day of employment with the
Company or within the 12-month period of this covenant) who worked, works, or
has been offered employment by the Company; (ii) solicit or encourage any such
employee to terminate their employment with the Company, or any subsidiary or
affiliate of the Company; or (iii) solicit or encourage any such employee to
accept employment with any business, operation, corporation, partnership,
association, agency, or other person or entity with which the Employee may be
associated.
6. NON-COMPETITION. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the Employee’s employment with the
Company and for a period of one year thereafter, regardless of the reason for
termination of employment, the Employee will not, directly or indirectly, as an
owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any business, operation, corporation, partnership, association,
agency, or other person or entity which is in the same business as the Company
in any location in which the Company, or any subsidiary or affiliate of the
Company, operates or has plans or has projected to operate during the Employee’s
employment with the Company, including any area within a 50-mile radius of any
such location. The foregoing shall not prohibit the Employee from owning up to
5.0% of the outstanding stock of any publicly held company. Notwithstanding the
foregoing, after the Employee’s employment with the Company has terminated, upon
receiving written permission by the Board, the Employee shall be permitted to
engage in such competing activities that would otherwise be prohibited by this
covenant if such activities are determined in the sole discretion of the Board
in good faith to be immaterial to the operations of the Company, or any
subsidiary or affiliate of the Company, in the location in question.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the term of the Employee’s employment with the
Company and for a period of one year thereafter, regardless of the reason for
termination of employment, the Employee will not, directly or indirectly, either
for himself or for any other business, operation, corporation, partnership,
association, agency, or other person or entity, call upon, compete for, solicit,
divert, or take away, or attempt to divert or take away current or prospective
customers (including, without limitation, any customer with whom the Company, or
any subsidiary or affiliate of the

3



--------------------------------------------------------------------------------



 



Company, (i) has an existing agreement or business relationship; (ii) has had an
agreement or business relationship within the six-month period preceding the
Employee’s last day of employment with the Company; or (iii) has included as a
prospect in its applicable pipeline) of the Company, or any subsidiary or
affiliate of the Company.
     The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration, or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The parties agree and acknowledge that the
breach of this noncompetition covenant will cause irreparable damage to the
Company, and upon breach of any provision of this noncompetition covenant, the
Company shall be entitled to injunctive relief, specific performance, or other
equitable relief; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages).
     Should the Employee violate the provisions of this noncompetition covenant,
then in addition to all other rights and remedies available to the Company at
law or in equity, the duration of this covenant shall automatically be extended
for the period of time from which the Employee began such violation until he
permanently ceases such violation.
     Notwithstanding anything to the contrary in this Agreement, if the
noncompetition covenant is adjudged to be invalid or unenforceable, or if it is
substantially reduced in scope or geographic area, and if Employee then performs
services in any capacity in competition with the Company, then the Company shall
have no severance compensation obligations to Employee under Section 8 of this
Agreement.
7. TERMINATION. The Employee’s employment with the Company may be terminated
under the following circumstances:
     (A) DEATH. The Employee’s employment with the Company shall terminate upon
his death.
     (B) DISABILITY. The Company may terminate the Employee’s employment with
the Company if, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee is unable to perform his duties under this
Agreement on a full-time basis for more than 90 days in any 12 month period, as
determined by the Company.
     (C) TERMINATION BY THE COMPANY. The Company may terminate the Employee’s
employment without cause, subject to the severance obligations in Section 8(d).
The Company may also terminate his employment for Cause. A termination for Cause
must be

4



--------------------------------------------------------------------------------



 



for one or more of the following reasons: (i) conduct by the Employee
constituting a material act of willful misconduct in connection with the
performance of his duties, including, without limitation, violation of the
Company’s policy on sexual harassment, misappropriation of funds or property of
the Company or any of its affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes, or other willful
misconduct as determined in the sole reasonable discretion of the Company;
(ii) continued, willful and deliberate non-performance by the Employee of his
duties hereunder (other than by reason of the Employee’s physical or mental
illness, incapacity or disability) where such non-performance has continued for
more than 10 days following written notice of such non-performance; (iii) the
Employee’s refusal or failure to follow lawful directives where such refusal or
failure has continued for more than 30 days following written notice of such
refusal or failure; (iv) a criminal or civil conviction of the Employee, a plea
of nolo contendere by the Employee, or other conduct by the Employee that, as
determined in the sole reasonable discretion of the Board, has resulted in, or
would result in if he were retained in his position with the Company, material
injury to the reputation of the Company, including, without limitation,
conviction of fraud, theft, embezzlement, or a crime involving moral turpitude;
(v) a material breach by the Employee of any of the provisions of this
Agreement; or (vi) a material violation by the Employee of the Company’s
employment policies.
     (D) Termination By Employee For Good Cause. Employee may terminate this
Agreement at any time for “Good Cause,” which is defined as one of the
following: (i) a repeated willful failure of Company to comply with a material
term of this Agreement after written notice by Employee specifying the alleged
failure; or (ii) a substantial and unusual change in Employee’s position,
material duties, responsibilities, or authority without an offer of additional
reasonable compensation as determined by Company in light of compensation levels
for similarly situated employees; or (iii) a substantial and unusual reduction
in Employee’s material duties, responsibilities or authority. If Employee elects
to terminate this Agreement for “Good Cause” as described above in this
paragraph, Employee must provide Company written notice within thirty (30) days
of the occurrence of “Good Cause,” after which Company shall have thirty
(30) days within which to cure. If in spite of Company’s efforts to cure,
Employee still elects to terminate this Agreement, he must do so within ten
(10) days after the end of the cure period.
     (E) KEY MAN. (This provision has been approved by the Compensation
Committee of the Board of Directors.) In the event that during the Term of this
Agreement the circumstance arises that the Employee does not report directly to
Lowry Mays, Mark Mays, or Randall Mays, Employee may terminate this Agreement,
in writing, but in no event later than 90 days after such circumstance occurs.
Compensation as a result of a Termination under this provision shall be treated
the same as if the Employee had terminated for Good Cause (See Section 8(e),
below).
8. COMPENSATION UPON TERMINATION.
     (A) DEATH. If the Employee’s employment with the Company terminates by
reason of his death, the Company will, within 45 days of said termination, pay
in a lump sum amount to such person as the Employee shall designate in a notice
filed with the Company or, if no such person is designated, to the Employee’s
estate, the Employee’s accrued and unpaid base

5



--------------------------------------------------------------------------------



 



salary and prorated bonus, if any (See Exhibit A), and any payments to which the
Employee’s spouse, beneficiaries, or estate may be entitled under any applicable
employee benefit plan (according to the terms of such plans and policies).
     (B) DISABILITY. If the Employee’s employment with the Company terminates by
reason of his disability, the Company shall, within 45 days of said termination,
pay in a lump sum amount to the Employee his accrued and unpaid base salary and
prorated bonus, if any (See Exhibit A), and any payments to which he may be
entitled under any applicable employee benefit plan (according to the terms of
such plans and policies).
     (C) TERMINATION BY THE COMPANY FOR CAUSE. If the Employee’s employment with
the Company is terminated by the Company for Cause the Company will, within
45 days of said termination, pay in a lump sum amount to the Employee his
accrued and unpaid base salary and any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies).
     (D) NON-RENEWAL BY COMPANY; TERMINATION BY THE COMPANY WITHOUT CAUSE. If
the Employee’s employment with the Company is terminated by the Company without
Cause, or if Company terminates employment following its notice of non-renewal,
the Employment Period shall end on a date to be determined by Company and the
Company will, within 45 days of said termination, pay in a lump sum amount to
the Employee his accrued and unpaid base salary and any payments to which he may
be entitled under any applicable employee benefit plan (according to the terms
of such plans and policies). In addition, if Employee signs a severance
agreement and general release of claims in a form and manner satisfactory to
Company, Company will pay to Employee, in periodic payments twice per month over
a period of three years in accordance with ordinary payroll practices and
deductions, an amount equal to three times the average of Employee’s annualized
base salary for the current and prior full year of employment.
     (E) TERMINATION BY EMPLOYEE FOR GOOD CAUSE. If the Employee terminates for
Good Cause under Section 7, employment shall end on a date to be determined
mutually by Company and Employee, and the Company will, within 45 days of said
termination, pay in a lump sum amount to the Employee his accrued and unpaid
base salary and any payments to which he may be entitled under any applicable
employee benefit plan (according to the terms of such plans and policies). In
addition, if Employee signs a severance agreement and general release of claims
in a form and manner satisfactory to Company, Company will pay to Employee, in
periodic payments twice per month over a period of three years, in accordance
with ordinary payroll practices and deductions, an amount equal to three times
the average of Employee’s annualized base salary for the current and prior full
year of employment.
     (F) NON-RENEWAL BY EMPLOYEE. If Employee gives notice of non-renewal under
Section 1, employment shall end on a date to be determined by Company and the
Company will, within 45 days, pay in a lump sum amount to the Employee his
accrued and unpaid base salary and any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies). In addition, if Employee signs a severance agreement and general
release of claims in a form and manner

6



--------------------------------------------------------------------------------



 



satisfactory to Company, Company will, within 45 days, pay to Employee, an
amount equal to Employee’s then current base salary for one year, payable in
periodic payments twice per month over a period of one year during the
Employee’s one year noncompete, in accordance with ordinary payroll practices
and deductions.
     (G) PRO-RATA BONUS. If Company terminates Employee without Cause or due to
non-renewal notice by Company, or if Employee terminates for Good Cause,
Employee shall be paid a pro-rata Performance Bonus no later than March 15 of
the calendar year following that in which the Performance Bonus would otherwise
have been earned during the term, It is expressly understood and agreed that the
pro-rata Performance Bonus will be paid only if such bonus would have otherwise
been earned if employment had not been terminated.
     (H) EFFECT OF COMPLIANCE WITH COMPENSATION UPON TERMINATION PROVISIONS.
Upon complying with Subparagraphs 8(a) through 8(e) above, as applicable, the
Company will have no further obligations to the Employee except as otherwise
expressly provided under this Agreement, provided that such compliance will not
adversely affect or alter the Employee’s rights under any employee benefit plan
of the Company in which the Employee has a vested interest, unless, otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.
9. PARTIES BENEFITED; ASSIGNMENTS. This Agreement shall be binding upon the
Employee, his heirs and his personal representative or representatives, and upon
the Company and its respective successors and assigns. Neither this Agreement
nor any rights or obligations hereunder may be assigned by the Employee, other
than by will or by the laws of descent and distribution.
10. NOTICES. Any notice provided for in this Agreement will be in writing and
will be deemed to have been given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid. If to
the Board or the Company, the notice will be sent to Mark P. Mays, 200 E. Basse
Road, San Antonio, TX 78209 and a copy of the notice will be sent to Chief Legal
Officer, 200 E. Basse Road, San Antonio, TX 78209. If to the Employee, the
notice will be sent to 30899 Venturer, Fair Oaks Ranch, TX 78015 and a copy of
the notice will be sent to Michael Hogan. Such notices may alternatively be sent
to such other address as any party may have furnished to the other in writing in
accordance with this Agreement, except that notices of change of address shall
be effective only upon receipt.
11. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas without giving effect to
any choice of law or conflict provisions or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas and the Employee hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
the State of Texas for any lawsuit arising from or relating to this Agreement.
12. DEFINITION OF COMPANY. As used in this Agreement, the term “Company” shall
include any of its present and future divisions, operating companies,
subsidiaries and affiliates.

7



--------------------------------------------------------------------------------



 



13. LITIGATION AND REGULATORY COOPERATION. During and after the Employee’s
employment, the Employee shall reasonably cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Employee was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect the Employee or expose the Employee to an increased probability of civil
or criminal litigation. The Employee’s cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after the Employee’s
employment, the Employee also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Employee was employed by the Company. The
Company will pay the Employee on an hourly basis (to be derived from his base
salary) for requested litigation and regulatory cooperation that occurs after
his termination of employment, and reimburse the Employee for all costs and
expenses incurred in connection with his performance under this paragraph,
including, but not limited to, reasonable attorneys’ fees and costs.
14. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES. The Company shall indemnify
the Employee to the fullest extent permitted by law, in effect at the time of
the subject act or omission, and shall advance to the Employee reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject to
an undertaking from the Employee to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
the Employee was not entitled to the reimbursement of such fees and expenses),
and the Employee will be entitled to the protection of any insurance policies
that the Company may elect to maintain generally for the benefit of its
directors and officers against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee of the Company or any of its subsidiaries, or his serving or having
served any other enterprise as a director, officer or employee at the request of
the Company (other than any dispute, claim or controversy arising under or
relating to this Agreement). The Company covenants to maintain during the
Employee’s employment for the benefit of the Employee (in his capacity as an
officer and director of the Company) Directors and Officers Insurance providing
benefits to the Employee no less favorable, taken as a whole, than the benefits
provided to the other similarly situated employees of the Company by the
Directors and Officers Insurance maintained by the Company on the date hereof;
provided, however, that the Board may elect to terminate Directors and Officers
Insurance for all officers and directors, including the Employee, if the Board
determines in good faith that such insurance is not available or is available
only at unreasonable expense.
15. ARBITRATION. The parties agree that any dispute, controversy or claim,
whether based on contract, tort, statute, discrimination, retaliation, or
otherwise, relating to, arising from or connected in any manner to this
Agreement, or to the alleged breach of this Agreement, or arising out of or
relating to Employee’s employment or termination of employment, shall, upon
timely written request of either party be submitted to and resolved by binding
arbitration. The arbitration shall be conducted in San Antonio, Texas. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration

8



--------------------------------------------------------------------------------



 



Association (“AAA”) in effect at the time the claim or dispute arose, unless
other rules are agreed upon by the parties. Unless otherwise agreed to by the
parties in writing, the arbitration shall be conducted by one arbitrator who is
a member of the AAA and who is selected pursuant to the methods set out in the
National Rules for Resolution of Employment Disputes of the AAA. Any claims
received after the applicable/relevant statute of limitations period has passed
shall be deemed null and void. The award of the arbitrator shall be a reasoned
award with findings of fact and conclusions of law. Either party may bring an
action in any court of competent jurisdiction to compel arbitration under this
Agreement, to enforce an arbitration award, and to vacate an arbitration award.
However, in actions seeking to vacate an award, the standard of review to be
applied by said court to the arbitrator’s findings of fact and conclusions of
law will be the same as that applied by an appellate court reviewing a decision
of a trial court sitting without a jury. The Company will pay the actual costs
of arbitration excluding attorney’s fees. Each party will pay its own attorneys
fees and other costs incurred by their respective attorneys. A breach or threat
of breach of this Agreement by either party to this Agreement shall give the
non-breaching party the right to seek a temporary restraining order and a
preliminary or permanent injunction in the appropriate court to enjoin the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm to the non-breaching party.
16. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE. The Employee represents and
warrants to the Company that he is under no contractual or other restriction
which is inconsistent with the execution of this Agreement, the performance of
his duties hereunder or the other rights of Company hereunder. The Employee also
represents and warrants to the Company that he is under no physical or mental
disability that would hinder the performance of his duties under this Agreement.
17. SECTION 409A COMPLIANCE. Payments under this Agreement (the “Payments”)
shall be designed and operated in such a manner that they are either exempt from
the application of, or comply with, the requirements of Section 409A, the
Regulations, applicable case law and administrative guidance. All Payments shall
be, under all circumstances, deemed to come from an unfunded plan. Further,
notwithstanding any provision in this Agreement to the contrary, all Payments
subject to Section 409A will not be accelerated in time or schedule. Employee
and Company will not be able to change the designated time or form of any
Payments subject to Section 409A. In addition, all Severance Payments that are
deferred compensation and subject to Section 409A will only be payable upon a
“separation from service” (as that term is defined at Section 1.409A-1(h) of the
Treasury Regulations) from the Company and from all other corporations and
trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations. All references in this Agreement to a termination of employment and
correlative terms shall be construed to require a “separation from service.”
18. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement supersedes any prior
written or oral agreements or understandings between the parties relating to the
subject matter hereof. No modification or amendment of this Agreement shall be
valid unless in writing and signed by or on behalf of the parties hereto. The
failure of a party to require performance of any provision of this Agreement
shall in no manner affect the right of such party at a later time to enforce any
provision of this Agreement. A waiver of the breach of any term or condition of
this Agreement

9



--------------------------------------------------------------------------------



 



shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall, for any reason and to
any extent, be held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of or control or affect the meaning of any provision hereof.
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date first written above, with the express understanding
that this Agreement is subject to (i) closing of the amended merger agreement
dated May 13, 2008, and (ii) formal approval by the Board of Directors of CCU
and CC Media Holdings, Inc.

          DATE: 6-30-08  JOHN HOGAN
      /s/ John Hogan                   DATE: 6-30-08  CLEAR CHANNEL
BROADCASTING, INC.
      By:   /s/ Mark P. Mays         Name:   MARK P. MAYS        Title:  
Director, Clear Channel Broadcasting, Inc. and
Chief Executive Officer, Clear Channel Communications, Inc.     

10



--------------------------------------------------------------------------------



 



EXHIBIT A – PERFORMANCE BONUS CALCULATION JOHN HOGAN

11



--------------------------------------------------------------------------------



 



Exhibit A — Performance Bonus
     The Employee’s performance objectives will be established by the Board or
its Compensation Committee no later than the earlier of the date that is ninety
(90) days after the commencement of the performance period or the day prior to
the date on which twenty-five percent (25%) of the performance period has
elapsed. The performance period will be the calendar year or such other shorter
or longer period designated by the Committee during which performance will be
measured in order to determine the Employee’s entitlement to receive payment of
a Performance Bonus.
     When setting the Employee’s performance objectives, the Committee shall
specify the level or levels of performance required to be attained with respect
to each objective in order that the Employee shall become entitled to receive
payment of a Performance Bonus. The aggregate Target level of compensation which
may be earned when all of the Employee’s performance objectives are achieved
shall be not less than $1,000,000 when the performance period is a calendar
year. The minimum aggregate Target level of compensation shall vary on a pro
rata basis for performance periods shorter or longer than a calendar year.
     Performance objectives may be expressed in terms of any of the following
business criteria: revenue growth, earnings before interest, taxes, depreciation
and amortization (“EBITDA”), EBITDA growth, operating income before depreciation
and amortization and non-cash compensation expense (“OIBDAN”), OIBDAN growth,
funds from operations, funds from operations per share and per share growth,
cash available for distribution, cash available for distribution per share and
per share growth, operating income and operating income growth, net earnings,
earnings per share and per share growth, return on equity, return on assets,
share price performance on an absolute basis and relative to an index,
improvements in attainment of expense levels, improvements in ratings,
implementing or completion of critical projects, or improvement in cash-flow
(before or after tax). These objectives may be measured over a periodic, annual,
cumulative or average basis and may be established on a corporate-wide basis or
established with respect to one or more operating units, divisions,
subsidiaries, acquired businesses, minority investments, partnerships or joint
ventures.

 